Exhibit 10.62

 

LOGO [g390454g27q27.jpg]

July 20, 2012

Confidential

Without Prejudice

Christopher Muller

Dear Chris,

This letter will confirm our verbal discussion of July 6, 2012, that in
connection with the budget reductions and restructuring activities being
undertaken by QLT Ophthalmics, Inc. (“QLT”) and its parent company, QLT Inc.,
your employment will terminate on July 20, 2012 (the “Termination Date”).

Pursuant to Part II of your Change of Control Agreement dated April 13, 2012
(the “CoC Agreement”), as your employment is being terminated on a without cause
basis following a Change of Control, you will receive the severance payments and
other benefits set forth herein, conditioned upon and in consideration for your
execution of this letter agreement (the “Letter Agreement”) and your execution
and non-revocation of the general release (the “Release”) appended hereto as
Appendix A.

 

1. Severance Payment. QLT will pay to you a severance payment in the total sum
of $300,000.00, less all applicable and required deductions and withholdings.
This severance payment is in a total amount equal to twelve (12) months of your
present base salary, and shall be paid to you on QLT’s next regularly scheduled
payroll date following the expiration of the revocation period set forth in the
Release appended hereto as Appendix A.

 

2. Cash Incentive Compensation Bonus. QLT will make a lump sum payment to you in
the amount of $40,384.60 (less all applicable and required deductions and
withholdings), which is an amount equal to a pro-rated Cash Incentive
Compensation bonus for calendar year 2012, calculated in accordance with the CoC
Agreement. This payment shall be paid to you on QLT’s next regularly scheduled
payroll date following the expiration of the revocation period set forth in the
Release appended hereto as Appendix A.

 

3. Expenses. QLT will reimburse you for all reasonable business related expenses
incurred by you during the course of your employment, subject to the expense
reimbursement provisions set forth in your Employment Agreement and the
Company’s Policy and Procedures Manual. Please submit any outstanding expense
claims within three business days after your Termination Date.

 

4. Vacation. You will be paid an amount equal to all accrued but unused vacation
up to July 20, 2012. You are entitled to payment of all accrued but unused
vacation whether or not you sign this Letter Agreement. You will not be entitled
to use sick leave or disability benefits after July 20, 2012.

 

5.

Benefits. On a monthly basis, QLT will reimburse you for the cost of your, and
as applicable, your covered dependents, continuing coverage under QLT’s group
health, dental and vision plans, for the lesser of (1) a period of twelve
(12) months from the Termination Date, or (2) until the date upon which you and
your



--------------------------------------------------------------------------------

Christopher Muller

July 20, 2012

Page 2 of 8

 

  covered dependents, if applicable, are covered by similar plans of a
subsequent employer. Your right to continued coverage shall be governed by the
federal law known as COBRA, and as applicable, by the California Continuation
Benefits Replacement Act. After the lesser of the twelve (12) month period
immediately following the Termination Date, or the date upon which you and your
covered dependents, if applicable, are covered by similar plans of a subsequent
employer, you shall be responsible for the full premium for continued coverage
for whatever period of continuing coverage that remains under the federal law
known as COBRA, and for the period of continuing coverage that remains under the
California Continuation Benefits Replacement Act.

 

6. Outplacement Assistance. QLT will provide to you, through the Company’s
designated external consultants, outplacement assistance to a maximum amount of
$5,000. The purpose of the outplacement assistance is to aid in your search for
and transition to new employment. Therefore, if you wish to take advantage of
the outplacement assistance being offered by the Company, you must start the
outplacement assistance program on or before 60 days after your Termination
Date.

 

7. Stock Options. You will have 90 days from the date of termination of your
employment (as defined in the particular QLT Incentive Stock Option Plan under
which your stock options were issued) to exercise any stock options that have
vested as of such termination date. The terms of the Stock Option Agreement(s)
and QLT’s Incentive Stock Option Plan will govern the vesting and exercise of
any stock options which you may hold. If you need any further information
regarding your current option status or vesting provisions, then please contact
Michelle Baker directly (604-707-7285).

 

8. Release. In accordance with section 2.1 of the CoC Agreement, you must sign
and return the enclosed Release appended hereto and incorporated herein as
Appendix A. You understand and acknowledge that this Letter Agreement and its
Appendices are intended to be a full and final settlement of all matters between
you and QLT. Any obligations, entitlements, expectations, promises,
understandings or commitments not expressly set forth in or referenced in this
Letter Agreement, whether they arose prior to your employment, during your
employment or upon or after termination of your employment are superseded and
nullified by this letter.

 

9. Confidentiality and Non-Solicitation. Your Employment Agreement with QLT
includes certain Proprietary and Confidential Information obligations,
Inventions and Patents obligations, and Non-Compete and Non-Solicitation
restrictions that are set forth in Sections 5, 6 and 7, respectively, of the
Employment Agreement. Section 2.7 of the CoC Agreement provides that the
non-competition restrictions set forth in your Employment Agreement will be
waived by QLT. You acknowledge and agree that the remainder of the obligations
and restrictions set forth in Sections 5, 6 and 7 of your Employment Agreement
shall remain in full effect, and by this Letter Agreement, you specifically
warrant and represent that you will continue to abide by these restrictions and
meet these obligations, as set forth in your Employment Agreement.

 

10. Non-Disparagement. You agree that you shall not disparage QLT, its
affiliated entities, or its officers, directors, employees, agents or
representatives in any manner, and you further agree that you shall not engage
in any conduct which reasonably may be expected to have a negative impact on
QLT’s business, goodwill, products, management, or any litigation that QLT may
be a party to or otherwise involved in.

 

11. Cooperation. In exchange for the payments and benefits provided herein, you
further agree that for a period of 60 days following the Termination Date, you
will exercise best efforts to respond to inquiries from senior management of QLT
or QLT Inc. concerning issues that may arise that relate to the transition of
your work or to further assist the transition of your work.

 

12.

Lockout Period. Following the Termination Date, you will no longer be subject to
QLT’s employee lockout periods, but you will still be subject to laws
prohibiting insider trading on QLT stock based on material information regarding
QLT. To avoid any uncertainty, please refer to Appendix B attached, which



--------------------------------------------------------------------------------

Christopher Muller

July 20, 2012

Page 3 of 8

 

  sets forth certain rules that must be followed regarding insider trading and
trading of options following your termination of employment. QLT will deliver to
you on your Termination Date a letter reminding you of certain obligations you
have under the U.S. Federal securities laws.

 

13. Return of Property. You warrant and represent that on or before the date of
this Letter Agreement, you have returned all QLT property that was in your
possession, control, or right of control to QLT, including but not limited to
all QLT documents, all sales, marketing, personnel and financial information of
any kind (whether recorded on paper, electronically, or otherwise), computer
equipment and software, and all QLT building passes and keys. You further
warrant and represent that as of the date of this Letter Agreement and as of the
Effective Date, you have not indebted QLT in any manner, including by the use of
QLT credit cards.

 

14. Confidentiality. You and QLT agree that each party will hold the existence,
terms, and provisions of this Letter Agreement in confidence, and will not
disclose, directly or indirectly, the existence, terms or provisions of this
Letter Agreement except (i) in your case, to your spouse or your legal and
financial advisors, and then only on the condition that they be advised that
they cannot further disclose the same to others, (ii) in QLT’s case, to its
directors, officers, employees, legal and financial advisors, accountants and
regulators, and (iii) as required by law.

 

15. Choice of Law. This Letter Agreement shall be governed by and interpreted in
accordance with the laws of State of California. If any portion of this Letter
Agreement shall to any extent be declared unenforceable or illegal by a court of
competent jurisdiction, the remainder of this Letter Agreement shall not be
affected thereby, and each portion and provision of this Letter Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 

16. Acknowledgement. This is a legal document. By your signature below, you
acknowledge each of the following: (a) that you have read this Letter Agreement
and its appendices thoroughly and that you have been given a reasonable time in
which to consider and review this Letter Agreement and the Release and other
appendices to the Letter Agreement; (b) that you are fully aware of the Letter
Agreement’s contents and legal effect and that you have had an opportunity to
consult with legal counsel concerning this Letter Agreement and the Release and
other appendices to the Letter Agreement; and (c) that you have chosen to enter
into this Letter Agreement freely, without coercion, and based upon your own
judgment and not in reliance upon any promises made by QLT other than those
contained in this Letter Agreement and its appendices. The Effective Date (as
used herein, the “Effective Date”) of this Letter Agreement shall be the date
immediately after the date on which the seven (7) day revocation period set
forth in the Release appended hereto as Appendix A expires.

On behalf of QLT, I wish to thank you for your dedicated service and wish you
the best of luck in your future endeavors. If the foregoing is acceptable to
you, please sign this Letter Agreement and the Release appended hereto as
Appendix A and return the executed documents to me by September 4, 2012.

Yours very truly,

 

QLT Ophthalmics, Inc.     /s/ Bob Butchofsky Robert Butchofsky Director, QLT
Ophthalmics, Inc.



--------------------------------------------------------------------------------

Christopher Muller

July 20, 2012

Page 4 of 8

 

In consideration of the payments and other benefits provided to me herein, to
which I agree I am not otherwise entitled, I hereby agree to the foregoing terms
this 23rd day of July, 2012.

    /s/ Christopher Muller Christopher Muller

Attachments:

 

  - Appendix A – Final Release

 

  - Appendix B – Trading Restrictions

 

  - Appendix C – OWBPA attachment



--------------------------------------------------------------------------------

Christopher Muller

July 20, 2012

Page 5 of 8

 

APPENDIX A

GENERAL RELEASE OF CLAIMS

This General Release of Claims (“Release”) is entered into as of this 23rd day
of July, 2012, between you, and QLT Ophthalmics, Inc. (the “Company”)
(collectively referred to herein as the “Parties”), effective eight days after
your signature (the “Effective Date”), unless you revoke your acceptance as
provided in Paragraph 1(b), below.

 

1. General Release of the Company. You understand that by agreeing to this
Release you are agreeing not to sue, or otherwise file any claim against, the
Company or any of its employees or other agents for any reason whatsoever based
on anything that has occurred up to and including the date you sign this
Release.

 

  a) On behalf of yourself and your heirs and assigns, you hereby release and
forever discharge the Company, and each of its owners, affiliates, divisions,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them (collectively, the “Releasees”), of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), except with respect
to any severance payment, cash incentive compensation bonus, expenses, vacation,
benefits and stock options listed in the CoC Agreement, which you now have or
may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to your hire, employment, remuneration
or resignation from employment with the Releasees, or any of them, including any
Claims arising under the Age Discrimination in Employment Act (“ADEA”), as
amended, 29 U.S.C. § 621, et seq.; the Older Workers Benefit Protection Act;
Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C. § 206(d); the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993,
29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment
and Retraining Notification Act, 29 U.S.C. § 2101 et seq. the Fair Labor
Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the
California Labor Code; the employment and civil rights laws of California; the
employment and civil rights laws of all other states, and any city or local
municipal or government entity, Claims for breach of contract; Claims arising in
tort, including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.
Notwithstanding the generality of the foregoing, you do not release any claims
that cannot be released as a matter of law including, without limitation, claims
for indemnity under the California Labor Code and your right to bring to the
attention of the Equal Employment Opportunity or California Department of Fair
Employment and Housing claims of discrimination; provided, however, that you do
release your right to secure damages for any alleged discriminatory treatment.



--------------------------------------------------------------------------------

Christopher Muller

July 20, 2012

Page 6 of 8

 

  b) In accordance with the Older Workers Benefit Protection Act of 1990, you
have been advised of the following:

 

  i) You have the right to consult with an attorney before signing this Release;

 

  ii) You have been given at least forty-five (45) days to consider this
Release; and

 

  iii)

You have seven (7) days after signing this Release to revoke your agreement to
it, and that agreement will not be effective, and you will not receive any of
the separation benefits outlined in the Letter Agreement to which this Release
is appended, until that revocation period has expired. If you wish to revoke
your acceptance of this Release, you must deliver such notice in writing, no
later than 5:00 p.m. on the 7th day following your signature to QLT Inc.,
Attention: Frank Ott, 887 Great Northern Way, Suite 101, Vancouver, BC, Canada,
V5T 4T5.

 

  c) YOU ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED OF AND ARE FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF THE PROVISIONS OF CALIFORNIA CODE SECTION 1542, YOU HEREBY
EXPRESSLY WAIVE ANY RIGHTS YOU MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER
STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

 

2. Employee’s Representations. You represent and warrant that:

 

  a) You have returned to the Company all Company property in your possession;

 

  b) You are not owed wages, commissions, bonuses or other compensation, other
than wages through July 20, 2012 and any accrued, unused vacation earned through
that date;

 

  c) During the course of your employment you did not sustain any injuries for
which you might be entitled to compensation pursuant to worker’s compensation
law;

 

  d) You have not made any disparaging comments about the Company, nor will you
do so in the future; and

 

  e) You have not initiated any adversarial proceedings of any kind against the
Company or against any other person or entity released herein, nor will you do
so in the future, except as specifically allowed by the Letter Agreement and the
appendices appended thereto.

 

3. Maintaining Confidential Information. You will not disclose any confidential
information you acquired while an employee of the Company to any other person or
use such information in any manner that is detrimental to the Company’s
interests.

 

4. Cooperation With the Company. You will cooperate fully with the Company in
its defense of or other participation in any administrative, judicial or other
proceeding arising from any charge, complaint or other action which has been or
may be filed.



--------------------------------------------------------------------------------

Christopher Muller

July 20, 2012

Page 7 of 8

 

5. Severability. The provisions of this agreement are severable. If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.

 

6. Choice of Law. This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

 

7. Integration Clause. This Release contains our entire agreement with regard to
the transition and separation of your employment, and supersede and replace any
prior agreements as to those matters, whether oral or written. This Release may
not be changed or modified, in whole or in part, except by an instrument in
writing signed by you and the President of the Company.

 

8. Execution in Counterparts. This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.

You acknowledge and agree that you have read this Release carefully, fully
understand its contents, and have executed this Release knowingly and
voluntarily. The Parties have carefully read this Release in its entirety; fully
understand and agree to its terms and provisions; and intend and agree that it
is final and binding on all Parties.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

EMPLOYEE

     QLT OPHTHALMICS, INC.

    /s/ Christopher Muller

    

    /s/ Bob Butchofsky

CHRISTOPHER MULLER

    

By: Robert Butchofsky

Title: Director

Date

 

    7/23/12

    Date       7/23/12



--------------------------------------------------------------------------------

Christopher Muller

July 20, 2012

Page 8 of 8

 

APPENDIX B

TRADING RESTRICTIONS

Clarification from QLT Inc. with respect to the ability to trade QLT securities
after your departure, in what would otherwise be a “blackout period” if you were
still an employee of QLT Ophthalmics, Inc. (“QLT”).

Securities legislation provides that any person who is in a “special
relationship” with a company (employees are included within the definition of
persons in a special relationship) may not trade in company securities with
knowledge of a material fact or material change in the business or affairs of
the company that has not been generally disclosed to the public (and then only
after a reasonable period has passed after such disclosure, being at least one
full trading day).

Former employees of a company who may acquire knowledge of any material fact or
material change while still an employee would be subject to this trading
restriction under the securities legislation and would not be permitted to trade
until a “reasonable period” had passed following the disclosure to the public of
the material fact or change.

Therefore, while a blackout period imposed on employees of QLT or its affiliates
during your Severance Period would not apply to you after you are no longer
employed by QLT, you are still subject to general securities legislation and if
you have knowledge of a material fact or material change in the business or
affairs of QLT Inc. or its affiliates which you acquired while you were an
employee of QLT, you should not trade in QLT securities based on this knowledge
until the material fact or change has been generally disclosed by QLT to the
public and a reasonable period of time (at least one full trading day) has
passed since such disclosure.

WE REMIND YOU THAT SINCE YOUR EMPLOYMENT WITH QLT DOES NOT END UNTIL YOUR
TERMINATION DATE, UNTIL THAT DATE YOU REMAIN SUBJECT TO ALL TRADING BLACK-OUT
PERIODS APPLICABLE TO ALL QLT INC. AND QLT EMPLOYEES; HOWEVER, YOU ARE STILL
SUBJECT TO LAWS PROHIBITING INSIDER TRADING ON QLT INC. STOCK BASED ON MATERIAL
INFORMATION REGARDING QLT INC. IF YOU PLAN TO TRADE IN QLT INC. STOCK (INCLUDING
OPTIONS), AT ANY TIME BEFORE 24 HOURS AFTER QLT INC. HAS PUBLICLY RELEASED ITS
QUARTERLY FINANCIAL RESULTS (WHICH WILL OCCUR SOMETIME DURING THE PERIOD AUGUST
2, 2012 TO AUGUST 9, 2012), PLEASE CONTACT QLT’S LEGAL DEPARTMENT BEFORE TRADING
YOUR STOCK OR OPTIONS FOLLOWING YOUR DEPARTURE.

Securities legislation and regulation are subject to change; the foregoing
should not be relied upon as legal advice.